Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim is generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically, the term “time” makes the scope of the claim unclear.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, and 15 (claim 14 as understood) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yang (KR20140067731), which shows all of the claimed limitations.  Yang shows:
1. A cooking apparatus 1 comprising: a frame 10 having a cooking chamber 211; a burner cover 250 provided in the frame to form a combustion chamber C (fig. 2,3,4); a burner 240 provided within the combustion chamber (fig. 4); a fan 260 provided at an outside of the burner cover in the frame (fig. 3,4); and a fan cover 270 configured to cover the fan and the burner cover (fig. 3,4), wherein the burner cover covers a front of the burner and a rear of the burner (at least a portion thereof – fig. 3,4), and wherein the burner cover includes a fan accommodation portion 252 in which at least a part of the fan is accommodated (fig. 3,4).

14. The cooking apparatus of claim 1, further including a single fastener which fastens the burner cover, the fan cover and the frame at a time (inherent that there is at least one means for fastening the components together).

15. The cooking apparatus of claim 1, wherein the fan is located between the fan cover and the burner cover (fig. 4 – the fan is shown between the burner cover 250 and the top portion of the fan cover 270 that surrounds the fan), a part of the burner cover 250 is located between the fan and the burner (fig. 4), the burner being arranged closer to the frame than the fan (as at least a portion of the burner pierces the frame, then it is closer than the fan that is simply next to the housing – fig. 4).

16. A cooking apparatus 1 comprising: a frame 10; a partition plate 270 fixed to the frame in the frame to divide an internal space of the frame into a cooking chamber 211 and an air flow chamber P (fig. 4); a burner cover 250 provided at the air flow chamber to form a combustion chamber C (fig. 4); a burner 240 located in the combustion chamber; and a fan 260 located outside the burner cover in the air flow chamber, wherein the fan is arranged between at least a part of the partition plate and the burner cover (fig. 4 – the fan is shown between the burner cover 250 and the top portion of the fan cover 270 that surrounds the fan).

Claims 1-3, 7, 8, 14, and 15 (claim 14 as understood) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Del Fabbro (4,909,236), which shows all of the claimed limitations.  Del Fabbro shows:
1. A cooking apparatus comprising: a frame having a cooking chamber 13 (fig. 1); a burner cover 12,22,39 provided in the frame to form a combustion chamber 16; a burner 24 provided within the combustion chamber; a fan 17 provided at an outside of the burner cover in the frame (fig. 1); and a fan cover 15 configured to cover the fan and the burner cover (fig. 1), wherein the burner cover covers a front of the burner and a rear of the burner (fig. 1), and wherein the burner cover includes a fan accommodation portion 39 in which at least a part of the fan is accommodated (fig. 1).

2. The cooking apparatus of claim 1, wherein the frame includes an air introduction hole 22 through which air outside the frame is introduced into the frame (via at least 38), and the burner cover covers the air introduction hole, the burner cover having an air introduction opening through which the air passed through the air introduction hole is introduced into the combustion chamber (fig. 1).

3. The cooking apparatus of claim 2, wherein the burner cover includes an air introduction guide 25 having a plurality of air introduction openings, and the plurality of air introduction openings are arranged along a circumference of the air introduction guide (fig. 1).

7. The cooking apparatus of claim 2, further including a fan motor 18 to rotate the fan, a shaft 23 of the fan motor passing through the frame and the burner cover and being connected to the fan (fig. 1).

8. The cooking apparatus of claim 2, wherein the fan accommodation portion is formed by recessing a part of the burner cover toward a rear wall of the frame (fig. 1).

14. The cooking apparatus of claim 1, further including a single fastener which fastens the burner cover, the fan cover and the frame at a time (inherent that there is at least one means for fastening the components together).

15. The cooking apparatus of claim 1, wherein the fan is located between the fan cover and the burner cover (fig. 1), a part of the burner cover is located between the fan and the burner (fig. 1), the burner being arranged closer to the frame than the fan (fig. 1).


Claims 1-3, 5-15 (claim 14, as understood) are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Smith (3,698,377), which shows all of the claimed limitations.  Smith shows:
1. A cooking apparatus comprising: a frame having a cooking chamber 17; a burner cover 15 provided in the frame to form a combustion chamber 16; a burner 20 provided within the combustion chamber; a fan 30 provided at an outside of the burner cover in the frame; and a fan cover 31 configured to cover the fan and the burner cover (fig. 2,4), wherein the burner cover covers a front of the burner and a rear of the burner (as the burner 20 is behind cover 15 it is deemed to cover the burner front and back – fig. 2,4), and wherein the burner cover includes a fan accommodation portion 15 in which at least a part of the fan is accommodated (fig. 2,4).

2. The cooking apparatus of claim 1, wherein the frame includes an air introduction hole 24 through which air outside the frame is introduced into the frame, and the burner cover covers the air introduction hole, the burner cover having an air introduction opening through which the air passed through the air introduction hole is introduced into the combustion chamber (fig. 2,4).

3. The cooking apparatus of claim 2, wherein the burner cover includes an air introduction guide having a plurality of air introduction openings, and the plurality of air introduction openings are arranged along a circumference of the air introduction guide (fig. 2,4 – see at least air flow arrows).

5. The cooking apparatus of claim 2, wherein the burner cover further includes at least one air through-hole 24 through which the air introduced into the combustion chamber passes, and the air introduced into the combustion chamber through the air introduction opening is heated by a flame of the burner, to pass through the at least one air through-hole (fig. 2,4).

6. The cooking apparatus of claim 5, wherein the burner cover includes a plurality of the air through-holes, and the plurality of the air through-holes are arranged along a circumference of the fan in the burner cover (fig. 2,4 – see at least air flow arrows).

7. The cooking apparatus of claim 2, further including a fan motor 42 to rotate the fan, a shaft 38 of the fan motor passing through the frame and the burner cover and being connected to the fan (fig. 2,4).

8. The cooking apparatus of claim 2, wherein the fan accommodation portion is formed by recessing a part of the burner cover toward a rear wall of the frame (fig. 4).



10. The cooking apparatus of claim 9, wherein the fan accommodation portion is in contact with the air introduction guide (fig. 2,4).

11. The cooking apparatus of claim 10, wherein the burner cover includes a first cover 15 which has the fan accommodation portion (fig. 4), and a second cover 13 which is fastened to the first cover and has the air introduction guide (see air arrows).

12. The cooking apparatus of claim 2, wherein the fan cover and the burner cover form an air flow chamber, the fan cover having an air inlet port through which air in the cooking chamber is introduced into the air flow chamber, and an air outlet port through which the air in the air flow chamber is discharged to the cooking chamber (fig. 2,4 – see air arrows).

13. The cooking apparatus of claim 12, wherein the air introduced into the combustion chamber through the air introduction opening is heated in the combustion chamber, introduced into the air flow chamber, and discharged into the cooking chamber through the air outlet port together with the air introduced from the cooking chamber into the air flow chamber (fig. 2,4 – see air arrows).

14. The cooking apparatus of claim 1, further including a single fastener which fastens the burner cover, the fan cover and the frame at a time (inherent that there is at least one means for fastening the components together).

15. The cooking apparatus of claim 1, wherein the fan is located between the fan cover 31 and the burner cover 15, a part of the burner cover is located between the fan and the burner (fig. 2,4), the burner being arranged closer to the frame than the fan (as at least a portion of the burner pierces the frame 13, then it is closer than the fan that is simply next to the housing – fig. 4).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Smith (3,698,377), which discloses substantially all of the claimed limitations.  Nevertheless, Smith fails to specifically recite the relative positioning of the burner and air introduction guide as recited in the claim.  However, it has been well established that shape/size/location/orientation is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the .


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

February 24, 2021

/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762